UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1485



FRANCIS J. MAMMANO,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE’S COUNTY, MARYLAND; JOHN S.
FARRELL, Chief, Prince George’s County Police
Department,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-3686-PJM)


Submitted:   November 30, 2000            Decided:   January 5, 2001


Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Marshall, SCHLACHMAN, BELSKY & WEINER, P.A., Baltimore,
Maryland, for Appellant. Sean D. Wallace, County Attorney, John A.
Bielec, Deputy County Attorney, William A. Snoddy, Associate County
Attorney, Upper Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis J. Mammano appeals the district court’s order granting

Defendants’ motion for summary judgment in his 42 U.S.C.A. § 1983

(West Supp. 2000) action.   To state a First Amendment retaliation

claim under 42 U.S.C.A. § 1983, a plaintiff must establish three

elements:   (1) that his speech was constitutionally protected; (2)

that he was deprived of some valuable benefit as a result of the

speech; and (3) that “but for” the speech, the Defendants would not

have taken the retaliatory actions they did.    DiMeglio v. Haines,

45 F.3d 790, 804 (4th Cir. 1995).    Because Mammano failed to prof-

fer facts sufficient to support a finding that he has been deprived

of a valuable employment benefit, we affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2